DISSENTING STATEMENT
LARSEN, J.,
I dissent from the entry of the order suspending respondent from the Bar of the Commonwealth for a period of three months.
Respondent, [ ], converted client funds to his own use and thus, was found to have violated our Disciplinary Rules. Respondent has a prior history of discipline.
On September 10, 1990, this court in a similar case, Office of Disciplinary Counsel v. [A], suspended respondent for a period of three years for commingling and conversion of client funds. Respondent in that case also had a prior history of discipline.
The disparity between the discipline imposed by this court in the [A] case (three-year suspension) and in the case at bar (three-month suspension) is unjustified. This court should not look lightly upon any case involving the conversion of client funds. I would suspend respondent in this case, like respondent in [A], for a period of at least three years.
Justice Papadakos joins this dissenting statement.